Citation Nr: 1109465	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-18 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1983 to October 1987, November 1990 to January 1991, February 1991 to July 1991, and from August 2004 to August 2006.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the Veteran's claim of entitlement to service connection for sleep apnea.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea; the Veteran did not appeal this determination within one year of being notified.

2.  Evidence received since the August 2007 raises a reasonable possibility of substantiating the claim for service connection for sleep apnea.





CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying the Veteran's claim for service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran on the issue in appellate status and a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In rating decisions dated in February 2007 and August 2007, the RO denied service connection for a sleep apnea.  The Veteran was informed of those decisions and he did not file a timely appeal.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The August 2007 rating decision is final because the Veteran did not file a timely appeal.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

In May 2008, the Veteran sought to reopen his claim of service connection for sleep apnea.  To reopen the claim, the Veteran must submit new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and an October 2006 VA examination report.  The examination report noted the Veteran's complaints of snoring and being tired the next day with uncertainty as to the source of the fatigue.  The examiner noted that the Veteran had the body habitus and risk factors characteristic of sleeps apnea.  The examiner stated that without a sleep study he would not be able to tell whether the Veteran had sleep apnea, and further noted that VA does not conduct sleep studies.  The examiner noted a diagnosis of sleep disorder. 

In denying the Veteran's service connection claim in August 2007, the RO noted that service treatment records were negative for any complaints, diagnosis, or findings of sleep apnea and cited to the October 2006 VA examination report which did not diagnose sleep apnea.  The RO denied the claim because there was no evidence of sleep apnea.  
To reopen the claim, the new evidence must show that the Veteran has sleep apnea related to service.  

Evidence received since the last final decision for the claim of service connection for sleep apnea include VA treatment records noting sleep apnea and the 
Veteran's use of a c-pap machine.  Additionally, there are statements from the Veteran's fellow service members indicating that during service from 2004 to 2006 that the Veteran had sleep problems, which included loud snoring and lapses in breathing.  Also, the Veteran testified at his July 2010 hearing that at service discharge he told the examiner of his sleep problems but he did not want to wait for a sleep study to be conducted as he wanted to be discharged expeditiously.   

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for sleep apnea.  See 38 C.F.R. § 3.156(a) (2010).  The new evidence includes current medical evidence of sleep apnea.  Additionally, as to the lay statements, the Board notes that the Veteran and his fellow service members are competent to state their observations of his sleep problems.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Furthermore, the Board finds these statements to be credible.    See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Therefore, new and material evidence has been submitted to reopen the claim for service connection, and to this extent, the appeal is granted.


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for sleep apnea is allowed.  To that extent only, the appeal is allowed.


REMAND

The Veteran contends that he has had sleep apnea since service, and that his current sleep apnea is related to service.  The lay evidence establishes that the Veteran had sleep problems in service.  Also, as noted above, the VA afforded him an examination in October 2006 but the examiner indicated that VA does not perform sleep studies.  Once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the RO must arrange for the Veteran to be provided an examination to determine the nature and etiology of any current sleep apnea.   

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any current sleep apnea.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should note all currently manifested sleep disorders, to include sleep apnea.  For each sleep disorder (to include sleep apnea) identified, the examiner should proffer an opinion as to whether there is a 50 percent probability or greater that the disability is related to the Veteran's service.  The reviewer must provide supporting rationale for any opinion rendered, discuss the lay statements as to symptoms in service, and address any contradictory evidence of record.

A report should be prepared and associated with the Veteran's VA claims folder.

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for service connection for sleep apnea.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


